DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 01/11/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 8, and 15 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a minutia features generation apparatus, comprising at least one processor; and a memory in circuit communication with the processor; wherein the processor is configured to executes the followings by executing programmed commands stored in the memory: inputting an image, formed as a curved stripe pattern by a ridge line(s); generating a skeleton image, formed by extracting a skeleton(s) from the image; extracting a plurality of minutiae from the skeleton image; calculating minutia features representing relationship between a first minutia and a second minutia among the plurality of minutiae; wherein in case the first minutia and the second minutia are connected by at least one skeleton, a connection type, as a minutia feature, between the first minutia and the second minutia is calculated.

U.S. Patent Application Publication 2011/0200237 A1 to Nakamura discloses matching unit 103 that includes a minutia matching unit 1031 that: extracts feature points formed by ridges of the fingerprint, and bifurcation points and ending points of the ridges from the fingerprint patterns; and calculates similarities on the basis of the feature points, thereby to obtain the similarities as the matching results. The minutia matching unit 1031 calculates the matching results using a minutia matching method. The minutia matching method is a method of performing the matching using the feature points formed by ridges of the fingerprint, and bifurcation points and ending points of the ridges. The feature points are called minutiae. The number of ridges that intersect a line connecting the closest minutiae is called relation, which is used at the time of matching operation for the network and relation in terms of minutiae. The minutia matching unit 1031 derives the similarity S as the matching result of the fingerprint matching. Further, the minutia matching unit 1031 may have a configuration in which virtual minutia representing sampling points of feature amount concerning a fingerprint pattern formed by ridges and valleys of a fingerprint is added to an area on the pattern where no actual minutia exists. Further, it may be possible to employ a configuration in which information concerning a feature amount of a fingerprint impression area is extracted from the virtual minutia, and the virtual minutia is also used as a matching point.

U.S. Patent Application Publication 2004/0208347 A1 to Baharav et al. discloses an exemplary process for using the minutiae of a fingerprint for authentication and identification purposes while the imaging system is operating in finger recognition mode. After the complete image of the fingerprint is acquired (block 800), relevant minutiae are extracted (block 810). Not all of the minutiae extracted are reliable. Therefore, some of the unreliable minutiae are optionally edited or pruned. Thereafter, the resulting reliable minutiae are aligned with a previously stored template image (block 820) using rotation, translation and scaling parameters. The aligned minutiae are matched with the minutiae of the template fingerprint features to determine whether the imaged fingerprint and the template fingerprint match (block 830). For each minutia in the aligned imaged fingerprint, a corresponding consistent minutia is searched for in the template fingerprint. The number of minutiae within the aligned imaged fingerprint that match a corresponding consistent feature in the template fingerprint within a predetermined rectangular neighborhood are counted, and a normalized matching score is generated based on the number of matching minutiae. The higher the score, the higher the likelihood that the imaged fingerprint and the template fingerprint are scans of the same finger.

However, none of the above teach or fairly suggest the minutia features generation apparatus and associated with the features generation method as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622